Citation Nr: 1128368	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-39 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979; and had additional periods of active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) in the Georgia Army National Guard.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision that, in pertinent part, denied service connection for rheumatoid arthritis and for a right shoulder disability.  The Veteran timely appealed.

In November 2008, the Veteran testified during a video conference hearing before the undersigned.

In May 2009, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Statements by the Veteran in March 2011 could be construed as claims for an increased rating for his schizoaffective disorder and a total disability rating based on individual unemployability.  These matters have not been adjudicated at the RO and are referred for action deemed appropriate.  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that a right shoulder disability had its onset or increased in severity during active duty or a period of ACDUTRA, or that arthritis of the right shoulder manifested to a compensable degree within the first post-service year.  It was not due to injury incurred during a period of INACDUTRA.  

2.  A clear preponderance of the evidence is against a finding that rheumatoid arthritis had its onset or increased in severity during active duty or a period of ACDUTRA, or that rheumatoid arthritis manifested to a compensable degree within the first post-service year.  It was not due to injury incurred during a period of INACDUTRA.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred or aggravated during active duty or a period of ACDUTRA, or due to injury during a period of INACDUTRA, and arthritis of the right shoulder may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306, 3.309 (2010).

1.  Rheumatoid arthritis was not incurred or aggravated during active duty or a period of ACDUTRA, or due to injury during a period of INACDUTRA, and rheumatoid arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through November 2001 and January 2002 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a final decision on the claim for service connection.  Claims denied for service connection obviously do not entail the setting of a new disability rating or an effective date.  Accordingly, the Veteran is not harmed by any defect with regard to these elements of the notice.

The Veteran has not been afforded an examination for his claimed right shoulder disability and rheumatoid arthritis.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, while there are current diagnoses of right shoulder disability and polyarthritis, there is no true indication that they are associated with service.  There is no evidence that either disability had its onset or increased in severity during a period of active duty or ACDUTRA or resulted from injury incurred during a period of INACDUTRA.  In view of the absence of any indication that pertinent pathology arose during a qualifying period of service, relating it to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and National Guard service records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show that current disability was related to active duty or ACDUTRA or injury during INACDUTRA would be helpful in substantiating the claim (and, in fact, the case had been remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran contends that a right shoulder disability and rheumatoid arthritis had their onset in service.

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from a covered disease which occurred during such training. With regard to inactive duty training, the term "covered disease" is limited to (1) an acute myocardial infarction, (2) a cardiac arrest, or (3) a cerebrovascular accident.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may also be presumed, for certain chronic diseases, such as arthritis or rheumatoid arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Service treatment records of the Veteran's entry into active duty in October 1975 reflect no defects.  The appellant does not qualify for potentially applicable presumptions for periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (holding that a claimant who served in the National Guard was not entitled to the presumptions of sound condition and aggravation for ACDUTRA).  

Service treatment records do not reflect any findings or complaints of right shoulder problems or rheumatoid arthritis during active duty.

There is no evidence of arthritis of the right shoulder or rheumatoid arthritis within the first post-service year, and no basis to presume its onset in active service. 
 
The National Guard service records, dated in May 1993 and October 1993, reflect the presence of polyarthritis and suggest that the Veteran's inflammatory polyarthritis was probably associated with his inflammatory bowel disease.  Additional private medical reports reflect treatment for arthritis.  

Records first show complaints of right shoulder pain with range of motion in June 1995.  Examination at that time revealed full range of motion; X-rays taken previously were negative.  MRI scans taken of the Veteran's right shoulder in August 1997 revealed mild acromioclavicular joint arthritis, and mild tendinosis of the supraspinatus tendon.  There was no evidence of a torn rotator cuff or other significant intrinsic problem.  The distal clavicle appeared satisfactory.

Records show that the Veteran underwent arthroscopy and subacromial decompression of his right shoulder due to pain, consistent with impingement syndrome, in November 1999.  At that time the Veteran was not able to recall any precipitating injury, and simply noted pain primarily with overhead activities and when sleeping on his right side.

In November 2008, the Veteran testified that the right shoulder disability came about by doing required physical training in the National Guard, although he could not recall an actual injury or time when this occurred.  He claimed that rheumatoid arthritis was present during National Guard service, but could not recall when it was first manifested.  It was opined that it may have been due to cold injury in service.  

Although the Veteran was a member of the National Guard during the time he was diagnosed with right shoulder arthritis and polyarthritis, his records do not reflect that either disability had their onset during active duty, within one year of separation from active duty, during a period of ACDUTRA or are related to injury from a period of INACDUTRA.  Rheumatoid arthritis is not a "covered disease" for INACDUTRA that occurred during National Guard service.  See 38 C.F.R. § 3.6(a) (2010).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

While the Veteran has claimed that rheumatoid arthritis had its onset during service and may be due to cold injury in service, he is not competent to make that determination.  Rheumatoid arthritis is not a disability readily observable by a lay person (like varicose veins or a broken leg) and requires medical testing even by trained medical professionals to diagnose.  Determining its etiology is not something that a lay person can do either.  The Veteran has not identified a specific injury or event to his right shoulder in service and his opinion that right shoulder disability arose from the cumulative effect of physical training in service is not an assessment he is capable of making.  

There is no documentation that the Veteran's current right shoulder disability or rheumatoid arthritis was caused by or a result of active service, and no documentation that a right shoulder injury occurred during the Veteran's National Guard service.  The evidence, including the Veteran's testimony, does not support a finding that right shoulder disability or rheumatoid arthritis had their onset during active duty or a period of ACDUTRA. 

Because the weight of the evidence is against a finding that a right shoulder disability or rheumatoid arthritis had its onset during active duty or ACDUTRA, and there is no evidence of aggravation during active duty or ACDUTRA, service connection is denied.  



ORDER

Service connection for a right shoulder disability is denied.

service connection for rheumatoid arthritis is denied.  


______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


